     Case 2:19-cr-00642-VAP Document 93 Filed 03/24/20 Page 1 of 2 Page ID #:909




 1   NICOLA T. HANNA                                                 FILED
                                                           CLERK, U.S. DISTRICT COURT
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney                        MAR 24, 2020
 3
     Chief, Criminal Division
                                                         CENTRAL DISTRICT OF CALIFORNIA
     DANIEL J. O’BRIEN (Cal. Bar No. 141720)
 4
     Assistant United States Attorney                                cc
                                                           BY: ___________________ DEPUTY


 5   Public Corruption & Civil Rights Section
          1500 United States Courthouse
 6        312 North Spring Street
          Los Angeles, California 90012
 7        Telephone: (213) 894-2468
          Facsimile: (213) 894-2927
 8        E-mail:     daniel.obrien@usdoj.gov
     ELISA FERNANDEZ (Cal. Bar No. 172004)
 9   Assistant United States Attorney
       Attorneys for Plaintiff
10     UNITED STATES OF AMERICA
11                         UNITED STATES DISTRICT COURT
12                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
     UNITED STATES OF AMERICA,           ) No. CR 19-642-VAP
14
                                         )
                       Plaintiff,        ) ORDER SEALING DOCUMENT
15                                       )
                    v.                   ) [UNDER SEAL]
16                                       )
     IMAAD SHAH ZUBERI,                  )
17                                       )
                         Defendant.      )
18                                       )
                                         )
19                                       )
                                         )
20                                       )
21   For good cause shown, IT IS HEREBY ORDERED THAT:
22        The government’s ex parte application for sealed filing is
23   GRANTED.   The documents sought to be filed under seal and the
24   government’s ex parte application and proposed order shall be
25   filed under seal.     The government may produce the underlying
26   document as permitted or required by applicable law.
27

28
     Dated: March 24, 2020             ______________________________
                                       UNITED STATES DISTRICT JUDGE


                                          1
     Case 2:19-cr-00642-VAP Document 93 Filed 03/24/20 Page 2 of 2 Page ID #:910




 1
     Submitted by:
 2

 3
     ________/s/_________________________
 4   DANIEL J. O’BRIEN
     Assistant United States Attorney
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                          2
